Hamilton App. No. C-120019, 2013-Ohio-759. This cause is pending before the court as a jurisdictional appeal.
Upon consideration of the motions for admission pro hac vice of Robert Long, William P. Skinner, Mark Mosier, Barbara I. Michaelides, Agelo L. Reppas, and Richard H. Nicolaides Jr., it is ordered by the court that the motions are granted. Pursuant to Gov.Bar R. XII(4), counsel shall file a notice of permission to appear pro hac vice with the Supreme Court’s Office of Attorney Services within 30 days of the date of this entry.